Chief Justice                                                                                                        Clerk
James t. Worth en                                                                                                    Cathy S.Lusk

                                     Twelfth Court of Appeals
Justices                                                                                                             Chief Staff Attorney
Sam Griffith                                                                                                         Margaret Hussey
Diane DeVasto




           Thursday, December 16, 2004


           Ms. Susan D. Bonnen                                             Mr. E. Robert Human
           Assistant Attorney General                                      Flowers Davis, PLCC
           Transportation Division                                         1021 ESE Loop 323
           P.O. Box 12548                                                  Suite 200
           Austin, TX 78711-2548                                           Tyler, TX 75701

           RE:       Case Number:                       12-04-00010-CV
                     Trial Court Case Number: 44,456-A

           Style: The State of Texas
                     v.

                     Donald Howard Davis


           You are hereby notified that in the above-described case, the enclosed decision and order was
           this day made and entered by this Court.

           Very truly yours,

           CATHY S. LUSK, CLERK


           By:      KdjUlUL, Mfi:
                 Katrina McClenny, Chief Deputy Clerk




                 1517 West Front Street • Suite 354 • Tyler, TX 75702 • Tel: 903-593-8471 • Fax: 903-593-2193
 Serving Anderson, Cherokee, Gregg, Henderson, Hopkins, Houston, Kaufman, Nacogdoches, Panola, Rains, Rusk, Sabine, San Augustine, Shelby,
                                                Smith Upshur, VanZandtand WoodCounties
                                                       www. 12thcoa.courts.state.tx.us
                                  CAUSE NO. 12-04-00010-CV

                                IN THE COURT OF APPEALS

                        TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS



THE STATE OF TEXAS,                           APPEALED FROM COUNTY COURT AT
APPELLANT


                                      }       LAW NO 2 IN AND FOR

DONALD HOWARD DAVIS,                  }       SMITH COUNTY, TEXAS
APPELLEE


                                             ORDER

       Came on for review the status of the instant appeal, and the same having been considered,
it appears that Appellee's counsel is Mr. Edward Robert Human's and that Mr. Human's license
to practice law has been suspended by order of the Supreme Court of Texas.
       On October 18, 2004, this Court sent Mr. Human correspondence informing him that his
name appeared on the List of Inactive Attorneys and requested that he provide proof that his
license has been reinstated, or alternatively, advise this Court of who will be handling this appeal
in his stead. Mr. Human did not respond to this Court's notice. On November 29, 2004, a clerk
of this Court telephoned Mr. Human's office requesting written proof that his license has been
reinstated. No satisfactory response has been received. Accordingly, it is hereby ORDERED
that this appeal be, and hereby is, ABATED until Mr. Edward Robert Human provides this Court
with written proof that his license to practice law in Texas has been reinstated and that he is
presentlyin good standing with the State Bar of Texas. Failureto complywith this Court's order
on or before Monday, January 03, 2005 will result in this appeal being presented to the Court for
entry of an order of permanent abatement, removing this case from the docket of the Court.
       WITNESS the Honorable James T. Worthen, Chief Justice of the Court of Appeals, 12th
Court of Appeals District of Texas, at Tyler.
       GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this 16th
day of December 2004, A.D.


                                                CATHY S. LUSK, CLERK
                                                12th Court ofAppeals

                                                By; KdjUJWu Ml
                                                      Katrina McClenny, Chief Deputy Clerk
                                                                                                                                                                           Clerk
Chief Justice
                                                                                                                                                                     Cathy Lusk
James T. Worthen



Justices
                                                                                                                                                          Chief Staff Attorney
Sam Griffith
Diane DeVasto                            Twelfth Court of Appeals                                                                                             Margaret Hussey



                                                                                October 18,2004




            Mr. Robert E. Human
            Flowers Davis, PLCC
            1021 ESE Loop 323
            Suite 200
            Tyler, TX 75701

            Dear Mr. Human:

                      The Supreme Court has furnished us a list ofTexas attorneys whose licenses to practice
             law have been suspended orremoved by order ofthe Supreme Court for disciplinary sanctions
             set forth by the General Counsel's office ofthe State Bar ofTexas. Your name appears on that
             list.

                         Our records show that you currently represent parties on appeal before this Court. Within
             14 days herefrom, please provide proof that your license has been reinstated, or alternatively,
             advise this Court of who will be handling thesepending appeals in your stead. If we do not hear
             from you within the time provided, these cases may be remanded to the trial court for a
             determination of whether new counsel should be appointed or retained.

                         If I can be of assistance to you, please let me know.

                                            /i-3.4'~ OH                                              Very truly yours'
                                                           •""'•       /'

                                                      k_j V iAi      ..V                             CATHY S. LUSK, CLERK




                                                                                                     Katrina McClenny, Chief Deputy


                                              •




                         1517West Front Street •           Suite 354       •     Tyler, TX 75702 •           Tel: 903-593-8471   •   Fax:903-593-2193
 Serving Andman, Cherokee, Gregg, Henderson, Haptens, Houston, Kaufman, Nacogdoches, Panoh Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Upshur, Van Zandl and Wood Counties.
                                                                               www. 12thcoa.courts.state.tx.us